Pee Cueiam,
The plaintiffs are executors of Henry Mansfield, by letters issued to them in the state of Illinois. They had issued, from the court of common pleas of Franklin county, Pennsylvania, a writ of foreign attachment, and had it levied on a mortgage owned by defendant of record in that county ; also on the land bound by the lien of the mortgage. The debt sought to be collected was owing by defendant to plaintiffs’ testator, who at the time of his death was a resident of Illinois. Defendant moved to quash for the reason, among others, that the foreign letters conferred no right to sue in this state. The court below sustained the motion to quash and the plaintiffs appeal.
We affirm the judgment for the reasons given in the opinion of the learned judge of the court below. It is the settled policy of our law, that when assets of a foreign decedent are subject to local administration, an ancilliary administrator must be raised for the protection of local creditors. Foreign letters confer no right to sue here. If such portion of Henry Mansfield’s estate, as happens to be in this commonwealth, be converted into money by the foreign administrator, the money can be taken outside the state and be paid out or distributed under the jurisdiction of foreign courts. Pennsylvania creditors would have to go into a foreign jurisdiction to assert their claims. No writ or process from our orphans’ court could reach the foreign representative. It is alleged, there are no Pennsylvania creditors; this may or may not be so; neither appellant nor we, can legally know that fact until after an exhibition of an account by an ancillary administrator and the statutory notice to creditors to present their claims, be given. And so we have in substance decided, in Moore v. Fields, 42 Pa. 467, Sayre v. Helme, 61 Pa. 299, and Viosca’s Estate, 197 Pa. 285.
Therefore the judgment quashing the writ of foreign attachment is affirmed.